EXHIBIT 10.6

AMENDMENT TO
BUSINESS OPERATIONS AND SUPPORT SERVICES AGREEMENT

          THIS AMENDMENT TO BUSINESS OPERATIONS AND SUPPORT SERVICES AGREEMENT
(“Amendment”) dated as of November 15, 2006 by and between American Consolidated
Technologies, LLC, a Michigan limited liability company (“Practice Manager”) and
RADS, P.C. Oncology Professions, a Michigan professional services corporation
(“Medical Practice”). 

RECITALS

          WHEREAS, Practice Manager and Medical Group are parties to that
certain Business Operations and Support Services Agreement dated August 19, 2000
(the “Agreement”).

          WHEREAS, pursuant to the Agreement, the Practice Manager is
responsible for general management and administration operations of the medical
practices (the “Practices”) operated by Medical Group located at 28595 Orchard
Lake Road, Suite 110, Farmington Hills, Michigan, 6770 Dixie Highway, #106,
Clarkson, Michigan and 1085 N. Malcomb Street, Monroe, Michigan (the “Offices”).

          WHEREAS, Practice Manager’s obligations include owning, maintaining
and/or providing Medical Group with equipment, fixtures and furnishings
(collectively, the “Equipment”) at the Offices necessary for the operation of
the Practice.

          WHEREAS, the Michigan Department of Community Health (“MDCH”) issued
three Certificates of Need (“CONs”) to Medical Group in connection with owning
and operating the Equipment at the Offices.

          WHEREAS, Medical Group desires to transfer to Practice Manager, and
Practice Manager desires to accept from Medical Group, all of Practice Manager’s
right, title and interest in and to the CONs.

          WHEREAS, the parties desire to amend the Agreement in accordance with
the terms and conditions set forth below.

          NOW THEREFORE, intending to be legally bound and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:

          1.          Defined Terms.  Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Agreement.

--------------------------------------------------------------------------------




 

2.

Section 5.1 of the Agreement is hereby amended to add the following:

 

 

 

 

Medical Group hereby agrees to transfer to Practice Manager all of its right,
title and interest in and to the Certificates of Need (“CONs”) issued by the
Michigan Department of Community Health (the “MDCH”) originally issued to
Medical Group relating to the Equipment at no additional cost to Practice
Manager (the “Transfer”).  The parties acknowledge and agree that the Transfer
of the CONs are intended to assist Practice Manager in performing its
obligations set forth in this Agreement and that the absence of consideration
therefore has been determined by the parties through good faith to be fair and
reasonable.  Medical Group shall fully cooperate with Practice Manager in all
respects to effectuate the Transfer, including but not limited to execution of
any documents deemed necessary by Practice Manager or MDCH.

 

 

 

3.

Section 5.14 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

 

 

 

5.14   Recruitment of Physicians.  Practice Manager shall coordinate recruiting
of physicians including advertising for recruitment of Physicians to become
shareholders, employees or independent contractors of the Medical Practice.  It
shall be a joint responsibility of Medical Practice and Practice Manager to
interview, select, contract with, supervise, control, and terminate all
Physicians performing Medical Services.  Costs of recruiting not identified in
the yearly budget on a continual basis shall be borne as an additional expense
to the Medical Practice.

 

 

 

4.

Section 8.3 of the Agreement is amended to delete the second paragraph in its 
entirety.

 

 

 

 

5.

Section 9.4 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

 

 

 

9.4     Notices.  Any notice, demand, or communication required, permitted, or
desired to be given under this Agreement shall be in writing and shall be deemed
given if delivered in person or deposited in United States Mail, postage
prepaid, registered or certified mail, return receipt requested, addressed to
the parties as set forth opposite their respective names below:


 

Medical Practice:

RADS, P.C. Oncology Professionals

 

 

Attention: Michael J. Katin, M.D.

 

 

28595 Orchard Lake Road, Suite 110

 

 

Farmington Hills, MI 48334

 

 

 

 

Practice Manager:

American Consolidated Technologies, LLC

 

 

Attention: Daniel E. Dosoretz, M.D.

 

 

2234 Colonial Boulevard

 

 

Fort Myers, FL 33907

2

--------------------------------------------------------------------------------




          6.          Ratification.  Except as expressly modified by this
Amendment, all of the terms and conditions of the Agreement shall remain in full
force and effect.

          7.          Counterparts.  This Amendment may be executed by the
parties hereto in separate counterparts and both counterparts taken together
shall constitute one and the same instrument.

          IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
November 15, 2006.

 

AMERICAN CONSOLIDATED
TECHNOLOGIES, LLC

 

 

 

 

 

By:

/s/ David M. Koeninger

 

 

--------------------------------------------------------------------------------

 

Name:

David M. Koeninger

 

Title:

Vice President

 

 

 

 

 

 

 

X-RAY TREATMENT CENTER, P.C.

 

 

 

 

 

By:

/s/ Daniel E. Dosoretz

 

 

--------------------------------------------------------------------------------

 

Name:

Daniel E. Dosoretz, M.D.

 

Title:

Vice President

3

--------------------------------------------------------------------------------